NO. 12-14-00174-CR

                              IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ALGRETTA NAN HEWITT-SCOTT,                       §      APPEAL FROM THE 420TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      NACOGDOCHES COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant was convicted of
possession of a controlled substance and sentenced to imprisonment for five years.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant’s sentence was imposed on May 16, 2014, and she did not file a motion for
new trial. Therefore, her notice of appeal was due to have been filed no later than June 16, 2014.
However, Appellant did not file her notice of appeal until July 2, 2014. Because Appellant’s
notice of appeal was not filed on or before June 16, 2014, it was untimely, and this court has no
jurisdiction of the appeal.
       On July 3, 2014, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.2 and 42.3, that her notice of appeal was untimely and there was no timely motion
for an extension of time to file the notice of appeal. See TEX. R. APP. P. 26.2(a)(1), 26.3.
Appellant was further informed that the appeal would be dismissed unless the information in this
appeal was amended, on or before July 14, 2014, to show the jurisdiction of this court. That
deadline has passed, and Appellant has not shown the jurisdiction of this court.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction.
Opinion delivered July 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2014


                                         NO. 12-14-00174-CR


                             ALGRETTA NAN HEWITT-SCOTT,
                                       Appellant
                                          V.
                                 THE STATE OF TEXAS,
                                       Appellee


                                Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1219521)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.